February 16, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                     CHARLES ANTHONY ALLEN, Appellant

NO. 14-11-00099-CV                      V.

 ADRIAN THOMAS, JOSEPH WEAVER, TERRY BURSON AND KIRT STIEFER,
                            Appellees
                      ____________________



      This cause, an appeal from the judgment in favor of appellees, Adrian Thomas,
Joseph Weaver, Terry Burson and Kirt Stiefer, signed November 24, 2010, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.